*176The Supreme Court reversed the decree of the Court below on 21 April, 1884, in the following opinion,
Per Curiam :
The original will of Louisa Herrmann gave to her husband during his life the use of the property in question, and on his death, then the property to her stepson, and on the death of the latter, remainder over. The codicil does not in any manner interfere with or affect the life estate previously given to her husband. It is not until his death that any provision is made for the support of Paul Betz. It is therefore “after the death” of her husband that Betz first acquires any right. Previous to that time he has no lien charged on the property. The husband,is still living,. It follows that Betz now has no right to the relief prayed for, and the other complainants cannot interfere with the life estate given to the husband, whether it remains with him or has passed by due course of law to a third person. It was, therefore, error to award the special injunction prayed for.
And now, to wit, April 21, 1884, injunction dissolved and decree reversed, and bill dismissed at the costs of the appellees.